Citation Nr: 1619204	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating for individual unemployability based on service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current low back condition stems from his duties as an artillery loader in service, including carrying 175 rounds that weighed 150 pounds and powder charges that weighed 100 pounds.  He further contends that his currently-diagnosed sleep apnea is related to his service-connected PTSD and that his service-connected disabilities, as a whole, render him unemployable.  

The Veteran's service treatment records are devoid of complaints of or treatment for low back pain.  During the Board hearing in May 2015, he contended that he did not complain to sick call for his back because he did not want to want to leave the men in his unit.  He also alleged that he was treated from the 1970s onward for his back pain, but those records have been purged or his previous medical providers have died.  VA medical records show that the Veteran currently has moderate degenerative changes in the entire lumbar spine with disc space narrowing at each level from L1 to S1 associated with facet arthropathy at L4 and L5. He was not afforded a VA examination for his back.  

The Board finds the Veteran's testimony credible as to his back pain during and following service.  At this time, the Board is unable to make a determination on the merits of the Veteran's claim without a VA examination to assist in determining the exact nature of the Veteran's current low back condition and whether it is related to his duties in service. 

In December 2011, the Veteran presented for a sleep consult.  The physician noted that the Veteran's tramadol, medication he is taking for his back pain, may be affecting his sleep apnea.  The Veteran was afforded a VA examination for his sleep apnea claim in April 2012.  The examiner concluded that there was no causal relationship between the PTSD and sleep apnea.  The examiner did not address whether the Veteran's PTSD aggravated his sleep apnea.  

Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  The Board must remand for a medical opinion that addresses all theories of entitlement, such as aggravation.  

The Veteran's claim for TDIU is inextricably intertwined with his claims for his low back condition and sleep apnea. 



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Outpatient Clinic in Brick for treatment from November 2014 to the present.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the exact nature and etiology of his low back condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After a complete review of the claims file, the examiner should provide answers to the following:

a. Diagnose all current back disabilities.  All diagnostic tests deemed necessary by the examiner should be conducted. 

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability was caused or aggravated by service?  The examiner should consider the Veteran's duties as an artillery loader in Vietnam and his testimony about not seeking treatment during combat operations in Vietnam.   

3. After completion of the instructions above, forward the Veteran's claims file to an examiner to provide an addendum opinion regarding the Veteran's sleep apnea claim.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  Another examination of the Veteran is not required.  After a complete review of the claims file, the examiner should provide answers to the following:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is caused by his service-connected PTSD?

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected PTSD?

The term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. VA medical records indicate that the medication for the Veteran's back pain may be aggravating his sleep apnea.  If, and only if, the RO determines service connection for the back condition is warranted, then the claims file should be referred to an examiner for an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by the medication he takes for his low back condition?

5. After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



